Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT
                                            No. 04-18-00438-CV

                                      SHOPOFF ADVISORS, LP,
                                            Appellant

                                                       v.

    ATRIUM CIRCLE, GP, Atrium Winn, LLC, Atrium Kavoian, LLC, Copperfield Square,
    Copperfield Winn, LLC, Copperfield Kavoian, LLC, Imperial Airport, Imperial Winn, LLC,
     Imperial Kavoian, LLC, Crystal Springs Partners, LLC, Commerce Office Park – One LP,
                                   and Universal Square, LP,
                                           Appellees

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-00676
                         The Honorable Antonia Arteaga, Judge Presiding 1

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
and judgment is RENDERED that the following claims brought by Atrium against Shopoff are
dismissed: (1) conspiracy to breach a fiduciary duty owed by First American to Atrium; (2)
conspiracy to misapply fiduciary property; (3) aiding and abetting First American to breach its
fiduciary duty; and (4) aiding and abetting misapplication of fiduciary property.

       Costs of appeal are taxed against Appellees Atrium Circle, GP, Atrium Winn, LLC, Atrium
Kavoian, LLC, Copperfield Square, Copperfield Winn, LCC, Copperfield Kavoian, LLC, Imperial
Airport, Imperial Winn, LLC, Imperial Kavoian LLC, Crystal Springs Partners, LLC, Commerce
Office Park – One LP, and Universal Square, LP.

        SIGNED December 27, 2019.

                                                        _____________________________
                                                        Liza A. Rodriguez, Justice


1
 The Honorable Antonia Arteaga signed the trial court’s order denying the motion to dismiss pursuant to the TCPA.
The Honorable Peter Sakai presided over the hearing on the motion to dismiss.